DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-10) in the reply filed on 9/30/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11081440. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

Pertaining to claim 1 (bold & italicized indicate cited issued patent)
a base layer including a first surface and a second surface that are opposite to each
other;
	(a base substrate) Claim 1

an interconnect structure disposed on the first surface of the base layer, the interconnect
structure including a metal interconnect pattern and an insulating layer surrounding the metal
interconnect pattern:
	(an interconnect structure arranged on a top surface of the base substrate and comprising a metal interconnection pattern) Claim 1

a first lower protection layer disposed on the second surface of the base layer;
(a lower passivation layer arranged on a bottom surface of the base substrate) Claim 1

a plurality of lower conductive pads disposed on the first lower protection layer, and
(a lower conductive layer on the lower passivation layer) Claim 1

a plurality of through electrodes that penetrate the base layer and the first lower
protection layer, the plurality of through electrodes is configured to electrically connect the metal
interconnect pattern of the interconnect structure to the plurality of lower conductive pads,
(a through electrode penetrating the base substrate and the lower passivation layer and electrically connecting the lower conductive layer to the metal interconnection pattern) Claim 1

wherein at least one of the insulating layer and the first lower protection layer has
compressive stress.
(inherent, see Hooke’s Law and the Theory of Elasticity, nevertheless compressive stress is also claimed in claim 1 of the issued patent) Claim 1

The ‘440 patent does not teach wherein a thickness of the first lower protection layer is in a range of about 13% to about 30% of a thickness of the insulating layer.  However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the layers through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claim 2, see claim 1: Upper passivation layer = insulating layer


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al US 2014/0293564 and further in view of Seo et al US 9,666,551.


Pertaining to claim 1, Murayama teaches an interposer comprising:
a base layer 11 including a first surface and a second surface that are opposite to each
other;
an interconnect structure 13/14 disposed on the first surface of the base layer, the interconnect
structure including a metal interconnect pattern 14 and an insulating layer 13 surrounding the metal
interconnect pattern:
a first lower protection layer 25 disposed on the second surface of the base layer;
a plurality of lower conductive pads 26 disposed on the first lower protection layer, and
a plurality of through electrodes that penetrate the base layer 11 and the first lower
protection layer 25, the plurality of through electrodes is configured to electrically connect the metal
interconnect pattern 14 of the interconnect structure to the plurality of lower conductive pads 26,
wherein at least one of the insulating layer and the first lower protection layer has
compressive stress (these layers by their very orientation and placement are under compressive stress, see Hooke’s Law and Theory of Elasticity), and

Murayama does not teach wherein a thickness of the first lower protection layer is in a range of about 13% to about 30% of a thickness of the insulating layer, rather, Murayama teaches that these thicknesses are the same.  Seo teaches an interposer with a lower protection layer (illustrated in Figure 7 below) and an insulating layer 148 including a through electrode through a base layer 120, the thickness of the lower protection layer is approximately the ratio as claimed based on Figure 7, very nearly 30%. It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness ratio of the insulating layers through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Murayama and Seo to enable the forming of the insulating/protection layer step of Murayama to be performed according to the teachings of Seo because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed protection layer/insulating layer thickness selection step of Murayama and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

    PNG
    media_image1.png
    521
    704
    media_image1.png
    Greyscale


Pertaining to claim 4, Murayama in view of Seo teaches the interposer of claim 1, further comprising: 
a second lower protection layer 25b (Murayama)  (25 consists of 25a and 25b) disposed on the first lower protection layer and the lower conductive pads, the second lower protection layer 25b contacting side surfaces of the plurality of lower conductive pads 26 See Figure 4C and the first lower protection layer and having an opening defined in the second lower protection layer (the opening is located where the conductive pad is placed); and 
a plurality of connection terminals 28 connected to the plurality of lower conductive pads through the opening of the second lower protection layer. 

Pertaining to claim 6, Murayama in view of Seo teaches the interposer of claim 4, wherein: 
the first lower protection layer 25a contacts portions of sidewalls of the plurality of through electrodes See Figure 4C (Murayama) that protrude from the second surface of the base layer; and
lower surfaces of the plurality of through electrodes are positioned at a same level as a lower surface of the first lower protection layer 25a see Figure 4C.

Pertaining to claim 7, Murayama in view of Seo teaches the interposer of claim 4, wherein: 
the plurality of lower conductive pads 26 comprise upper surfaces that contact the first lower protection layer and lower surfaces that contact the plurality of connection terminals; and 
the upper and lower surfaces of the plurality of lower conductive pads are substantially planar See Figure 4C (Murayama).

Pertaining to claim 8, Murayama in view of Seo teaches the interposer of claim 1, wherein: 
the first lower protection layer comprises a first layer 25a and a second layer 25b that are sequentially stacked on the second surface of the base layer, wherein the first layer comprises silicon oxide and the second layer comprises silicon nitride [0045] (Murayama). Note this claim depends upon claim 1 and not claim 4, thus the interpretation of the layers is different.

Allowable Subject Matter
Claims 2, 3, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double patenting rejection was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        11/3/22